 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7    FEDERAL TRADE COMMISSION,                                 Case No. 2:18-cv-00030-JCM-BNW
 8                                             Plaintiff,                     ORDER
             v.
 9
      CONSUMER DEFENSE LLC, et al.,
10
                                           Defendants.
11

12          The court has conducted a review of this case. Currently pending before the undersigned
13   judge are several discovery motions: Motion to Quash Subpoenas (ECF No. 196), Motion for
14   Leave to Amend Motion to Quash (ECF No. 200); Motion to Determine Sufficiency of Answers
15   to Requests for Admission (ECF No. 208); and Emergency Motion to Extend Discovery (ECF No.
16   216). Also before the court is a Motion for Settlement Conference (ECF No. 210).
17          As there are multiple discovery issues that need to be addressed by this court, it is
18   premature for the undersigned to conduct a settlement conference at this stage in the case.
19   However, if the parties truly feel that a settlement conference would be advantageous, the parties
20   may stipulate to the undersigned retaining the case and addressing the discovery issues after the
21   settlement conference if the case does not settle. Once the stipulation is received, the undersigned
22   will set the settlement conference. If no stipulation is received, the Motion for Settlement
23   Conference (ECF No. 210) will be denied and the case will be referred to the undersigned in the
24   normal course. Accordingly,
25          IT IS ORDERED that:
26          1. The parties shall have until June 11, 2019 to file a stipulation for the undersigned to
27                remain on this case after a settlement conference is conducted if the case does not settle.
28
                                                            1
 1   2. If a stipulation is not received by June 11, 2019, the undersigned will deny the Motion

 2      for Settlement Conference (ECF No. 210) and the case will be automatically referred

 3      to the undersigned for a settlement conference in the normal course.

 4   DATED this 28th day of May, 2019.
 5

 6
                                                 BRENDA WEKSLER
 7                                               UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
